To vacate order allowing amended declaration to be filed, to strike amended declaration from the files, to require plaintiff to pay certain costs and to file security for costs.
A judgment against relator was reversed with costs (75 M., 84). Afterwards.plaintiff asked leave to file an amended narr, 'and leave was granted; defendant demurred to the amended declaration, which demurrer was overruled; defendant then pleaded to the amended declaration, and moved for an order staying proceedings until the costs taxed in this court should be paid and for security for further costs, both of which motions were denied. Respondent answered that he did not make the order allowing the amendment to the declaration, and had not been asked to set it aside.
Denied November 18, 1891, without costs.